Affirmed and Memorandum Opinion filed January 10, 2008







Affirmed
and Memorandum Opinion filed January 10, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00509-CR
NO. 14-07-00510-CR
____________
 
KEVIN GERARD EDWARDS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District
Court
Harris County, Texas
Trial Court Cause Nos.
1007916 & 1044789
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered pleas of guilty to the offenses of aggravated sexual assault of a child
and indecency with a child.  In accordance with the terms of a plea bargain
agreement with the State, the trial court signed orders on March 29, 2006,
deferring adjudication of guilt in both causes and placing appellant on
community supervision for 7 years, with both periods of community supervision
to run concurrently. 




The
State subsequently filed motions to adjudicate guilt.  Appellant signed a
stipulation of evidence in each cause, confessing that the violations of the
terms and conditions of probation were true.  On May 8, 2007, the trial court
sentenced appellant in trial court cause number 1007916 to confinement for 20
years in the Institutional Division of the Texas Department of Criminal Justice
and assessed a fine of $750.  Also, on May 8, 2007, the trial court sentenced
appellant in cause number 1044789 to confinement for 10 years in the
Institutional Division of the Texas Department of Criminal Justice.  The
sentences were ordered to run concurrently.  Appellant filed pro se notices of
appeal.
Appellant=s appointed counsel filed one brief
in these causes in which she concludes the appeals are wholly frivolous and
without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate records and file a pro se response.  See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date,
more than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the records and counsel=s brief and agree the appeals are
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the records.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgments of the trial court are affirmed.
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
10, 2008.
Panel consists of Justices Yates, Fowler, and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).